DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/23/2021.  As directed by the amendment: claim 1 has been amended, no claims have been cancelled and new claims 9-16 have been added. Thus, claims 1-16 are presently pending in this application, and currently examined in the Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouttens et al. (US PG Pub. 2005/0256583), hereinafter Bouttens.
Regarding claims 1 and 9, Bouttens discloses a shoulder arthroplasty kit comprising a guide pin (46), configured to guide a reamer during reaming of a humerus and configured to be inserted into a resected surface of the humerus; and at least one combination sizer and guide device (9) including a base portion including a distal rim (R) configured to be positioned against the resected surface of the humerus and defining a distal plane (DP), illustrated in Figures 2, 3, 5, 6 and modified figure 5 below, a cavity (34) extending proximally from the base portion, the cavity configured to receive a mounting portion (13) of a humeral base component (7), a convex outer surface (11) configured to replicate at least in part an outer bearing surface of a humeral head component, and a bore (39/45) extending between the cavity and the convex outer surface, the bore (39/45) perpendicular to the distal plane (DP) and configured to receive and guide the guide pin (46) such that when the distal rim (R) is positioned against the resected surface the guide pin (46) is guided by the bore during insertion of the guide pin through the bore such that the guide pin is directed to a center portion of the resected surface of the humerus, illustrated in Figures 2, 3, 5, 6 and modified figure 5 below (it is to be noted, as mentioned above, that inasmuch as only the final structure of the device/apparatus bears patentable weight, and intended use/function is considered to the extent that it further defines the final structure of the .

    PNG
    media_image1.png
    247
    362
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bouttens as applied to claims 1 and 9 above, and in view of Collazo (US Patent No. 7,537,618).
Regarding claims 2, 3, 10 and 11, Bouttens discloses the kit of claims 1 and 9, but does not specifically teach the at least one combination sizer and guide device comprises a first and a second combination sizer and guide device, the first having a size and/or shape different from the size and/or shape of the second.

	In view of the teachings of Collazo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the shoulder arthroplasty kit, of Bouttens, to include first and second combination sizer and guide devices having different sizes and/or shapes, in order to allow for convince and ease for a surgeon to appropriately pick an optimal device based on patient need and anatomy.
Regarding claims 4 and 12, Bouttens discloses the kit of claims 1 and 9, further comprising the humeral base component (7), illustrated in Figures 2, 3 and 5; but does not specifically teach at least one humeral head component.
However, Collazo teaches a shoulder arthroplasty kit wherein the kit comes with a set of trail heads (138) and corresponding set of humeral head components (144), illustrated in Figure 24 (Column 5, Lines 53-55).  The importance of a kit having trial heads and humeral head components is that and appropriate size/shape for the replacement head can be selected and adjust to an optimal position, based on patient need and/or anatomy, before replacing the trial with a corresponding final humeral head component (Column 1, Lines 21-24, 35-37 & Column 2, Lines 29-33, 37-39).
In view of the teachings of Collazo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the shoulder arthroplasty kit, of Bouttens, to include at least one humeral head component with a mating portion sized and 
Regarding claims 5 and 13, Bouttens in view of Collazo disclose the kit of claims 4 and 12, wherein Bouttens further teaches the humeral base component (7) further comprising a guide bore (16), having a minimum diameter that is larger than the maximum diameter of the guide pin (46), illustrated in Figure 6.
Regarding claims 6 and 14, Bouttens in view of Collazo disclose the kit of claims 5 and 13, wherein Bouttens further teaches the guide bore (16) extends completely through the humeral base component (7), illustrated in Figure 6.
Regarding claims 8 and 16, Bouttens in view of Collazo disclose the kit of claims 4 and 12, wherein Bouttens further teaches the humeral base component (7) further comprising an anchoring portion (AP) located beneath the mounting portion (13), the anchoring portion (AP) having a maximum diameter that is smaller than a maximum diameter of the mounting portion (13); a threaded portion (15) extending distally from the anchoring portion (AP); and a guide bore (16), having a minimum diameter that is larger than the maximum diameter of the guide pin (46), and extending through the mounting portion (13), the anchoring portion (AP), and the threaded portion (15), illustrated in Figure 6 and modified figure 6, below.

    PNG
    media_image2.png
    296
    263
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,016,288. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose a shoulder arthroplasty system/kit comprising a combination sizer and guide device having a base
portion defining a rim/distal plane, a cavity extending proximally from the base portion and
configured to receive a mounting portion of a humeral base component, a convex outer surface
sized/configured to replicate at least in part an outer bearing surface of a humeral head
component, a bore extending between the cavity and the convex outer surface; and a guide pin
sized to fit within the bore such that the guide pin is guided by the bore. It is to be noted that
omission, in the current application, of the additional structure set forth in the claims of U.S.
Patent No. 10,016,288 with subsequent loss of their function would have been obvious to one of
ordinary skill in the art at the time of the invention.
It is to be noted that the terminal disclaimer submitted with the response dated 12/23/2021 was disapproved in the Terminal Disclaimer review decision, dated 12/27/2021, since the “person who signed the terminal disclaimer…is not the applicant, patentee or an attorney or agent of record” (see review decision form for details).  It is also noted that no power of attorney has been filed in this application. 


Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 1 stating the prior art of Bouttens does not teach a combination sizer and guide device, further stating that the device, which is reference by the number 9 in the art of Bouttens, is a “prosthesis” and not a “sizer” and said device does not “guide anything”; and therefore, does not anticipate/meet the claim.  Examiner respectfully disagrees with Applicant’s assertion.  It is important to keep in mind, as mentioned above, that in device/apparatus claims only the claimed structure of the final device bears patentable weight, while intended use/functional language parameters, of a claim, are considered to the extent that they further define the structure of the final device.  Specifically, the “manner of operating the device does not differentiate apparatus claim from the prior art”, as stated in MPEP section II “[A]pparatus claims cover what a device is, not what a device does…A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim”.  Thus, in the instant case, the device/kit of the prior art of Bouttens teaches all the structural limitations set forth in independent claim 1, and for that matter all the structural limitations set forth in new independent claim 9 as well; and furthermore, the device/kit would be capable of performing, i.e. it has the physical/structural ability to perform, the intended use/function of guiding a reamer and being implanted in/inserted into a resected humerus as detailed in the claims.  Moreover, regarding Applicant’s assertion, concerning independent claim 9, that the guide pin of Bouttens would not be capable of/suitable for guiding a reamer since the pin is flexible is not found to be persuasive. Flexible guide pins used with reamers are known in the art, as iterated in paragraphs .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774